        CASE 0:20-cv-01904-PAM-BRT Doc. 63 Filed 09/29/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 301, 712, 2103, and 3151 LLC, et al.,
                                                     Civ. No. 20-1904 (PAM/BRT)
                        Plaintiffs,

 vs.                                                            ORDER

 City of Minneapolis,

                        Defendant.



       This matter is before the Court on the Stipulation for an Extension of Time to

Respond to the Complaint. (Doc. No. 61.)

       Based on all the filings, records, and proceedings herein, IT IS HEREBY

ORDERED that the time for Defendant City of Minneapolis to answer or otherwise

respond to the Complaint is extended to October 14, 2020.



Dated: September 29, 2020                s/ Becky R. Thorson
                                         BECKY R. THORSON
                                         United States Magistrate Judge
